United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-1161
                                   ___________

Ellery Cole,                         *
                                     *
           Appellant,                *
                                     * Appeal from the United States
      v.                             * District Court for the Western
                                     * District of Missouri.
Winebrenner, COII; Sandra Jimmerson, *
Acting FUM; Mike Tagger, AHO;        *         [UNPUBLISHED]
Vaughn, COII,                        *
                                     *
           Appellees.                *
                                ___________

                          Submitted: July 26, 2001

                               Filed: August 2, 2001
                                   ___________

Before WOLLMAN, Chief Judge, MORRIS SHEPPARD ARNOLD, and BYE,
      Circuit Judges.
                           ___________

PER CURIAM.

      Missouri prisoner Ellery Cole appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action, alleging that defendants failed to


      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable
William A. Knox, United States Magistrate Judge for the Western District of Missouri.
protect him from inmate attacks, and that the discipline they imposed for his possession
of a weapon in self-defense violated his right to procedural due process. After careful
de novo review of the record, we conclude that the district court did not err in rejecting
either claim.


      Accordingly, we affirm. See 8th Cir. R. 47B.


      A true copy.

                Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.